Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 27, 2014

                                      No. 04-14-00251-CV

                                     Gloria J. SANCHEZ,
                                           Appellant

                                                v.

                                WELLS FARGO BANK, N.A.,
                                        Appellee

                         From the County Court, Wilson County, Texas
                                  Trial Court No. CV-03862
                          Honorable Marvin Quinney, Judge Presiding

                                         ORDER
         In this accelerated appeal, Appellant’s brief was due on August 4, 2014. This court
granted Appellant’s first motion for extension of time to file the brief until August 25, 2014. On
August 26, 2014, Appellant filed an unopposed second motion for a fifteen-day extension of time
to file Appellant’s brief.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than September 9, 2014. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file her brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2014


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court